 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   UNITED STATES OF AMERICA,                               Case No. 2:18-CR-00327-JAD-EJY
 5                 Plaintiff,
                                                                           ORDER
 6          v.
 7   LAMONT POPE,
 8                 Defendant.
 9

10          Before the Court is Defendant Lamont Pope’s Motion to Construe Defendant’s Motion to
11   Withdraw Guilty Plea as a Motion to Arrest Judgment Pursuant to Fed. R. Crim. P. 34 (ECF No.
12   75). Rule 34(b) of the Federal Rules of Criminal Procedure requires a defendant to file a motion “to
13   arrest judgment within 14 days after the court accepts … a plea of guilty …” Here, Defendant
14   entered his guilty plea on August 12, 2019 (ECF No. 64). Thus, Defendant’s Motion pursuant to
15   Rule 34 is untimely.
16          Accordingly,
17          IT IS HEREBY ORDERED that Defendant’s Motion to Construe Defendant’s Motion to
18   Withdraw Guilty Plea as a Motion to Arrest Judgment Pursuant to Fed. R. Crim. P. 34 (ECF No. 75)
19   is DENIED.
20

21          DATED: September 9, 2019
22

23

24
                                                  ELAYNA J. YOUCHAH
25                                                UNITED STATES MAGISTRATE JUDGE
26

27

28
                                                     1
